Citation Nr: 0920253	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that the RO decision appealed from herein 
denied service connection for numerous claimed disabilities.  
While the Veteran initially noticed his disagreement with the 
entire decision, he subsequently withdrew his appeal with 
respect to all disabilities other than PTSD.  

The Veteran's claim for service connection for PTSD was the 
subject of a previous decision.  The Board has a legal duty 
to address the "new and material evidence" requirement set 
forth in 38 C.F.R. § 3.156(a) regardless of the actions of 
the RO.  The Board is statutorily bound not to consider the 
merits of the case unless new and material evidence is 
received.  38 U.S.C.A. §§ 5108, 7104(b).  See also, e.g., 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995). 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
previously denied in a decision dated in August 1998.  There 
was no confirmed diagnosis of PTSD and the evidence of record 
was insufficient to verify an in service stressor.  The 
Veteran was notified of this decision and his appellate 
rights, but did not perfect a timely appeal.  

2.  The evidence received since the August 1998 rating 
decision related to an unestablished fact and raised a 
reasonable possibility of substantiating the claim of service 
connection for PTSD.


CONCLUSIONS OF LAW

1. The RO's rating decision in August 1998 denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

2. New and material evidence has been received to reopen the 
claim of service connection for PTSD. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  The Board is granting the 
Veteran's application to reopen his claim for service 
connection for PTSD.  Therefore, to the extent any notice 
error with respect to the Veteran's application to reopen his 
claim occurred, it is harmless and will not be further 
discussed.

In an August 1998 rating decision, the RO denied service 
connection for PTSD.  The evidence considered at that time 
included the Veteran's service treatment records, DD214, 
personnel records, and a June 1998 VA examination report. 
The Veteran's personnel records indicated that his military 
occupational specialties (MOS's) were marine engineer and HV 
vehicle driver.  

The Veteran served in Vietnam from December 1966 to December 
1967.  He was assigned to the 458th Transportation Company as 
an amphibious light crewman from January 1967 to March 1967.  
He was assigned to the 1097th Transportation Company, medium 
boat, as a marine engineer from March 1967 to December 1967.  
He received the National Defense Service Medal, the Vietnam 
Service Medal, the Republic of Vietnam Campaign  Medal, and 
the sharpshooter badge, but did not receive any combat 
awards.  The Veteran's record of service lists the Vietnam 
Central Offensive Phase II and the Vietnam Counteroffensive 
Phase III in the "campaigns" section.  The Veteran was 
requested to provide information about his in service 
traumatic experiences, but he failed to do so.  

The Veteran's service treatment records did not show 
complaints of, or treatment for, a psychiatric disorder.  
However, the Veteran reported frequent nightmares and 
frequent trouble sleeping prior to his separation from active 
service on a May 1969 "Report of Medical History."

A June 1998 VA report of examination reflected that the 
Veteran stated that while he was in Vietnam he worked in a 
flotilla of boats that transported artillery into the field.  
He stated that his particular boat was a hospital boat that 
transported bodies back from the field.  The Veteran denied 
involvement in any "face to face" shooting.  The examiner 
found it difficult to establish what traumatic events the 
Veteran claimed to have experienced in Vietnam.  Eventually, 
the Veteran related that one of the members of his platoon 
blew himself up with a hand grenade.  The Veteran helped 
transport this soldier to the hospital, and the soldier died.  
The Veteran also reported witnessing members of his platoon 
sexually assault Vietnamese women shortly after he arrived in 
Vietnam.  

The examiner diagnosed a generalized anxiety disorder with 
possible elements of PTSD, but felt that these elements were 
insufficient to establish a diagnosis of PTSD.

The RO denied the Veteran's claim because there was no 
confirmed diagnosis of PTSD.  Additionally, the evidence of 
record was insufficient to permit verification of an in-
service stressor.  

The Veteran filed a claim for service connection for multiple 
claimed disabilities, including "sleepless nights and 
terrible dreams", in June 2004.  This language was deemed by 
the RO to include an application to reopen the previously 
denied claim for service connection for PTSD.  

The Board must first ascertain in this case whether new and 
material evidence has been received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In this case, evidence received since the prior decision 
includes letters from the Veteran's VA physician and from a 
nurse at a VA PTSD clinic.  These letters, which are dated 
February 2005 and August 2005, respectively, state that the 
Veteran is currently diagnosed with, and in treatment for, 
PTSD.  The Veteran was also examined by VA with respect to 
his claim in December 2005.  The examiner diagnosed PTSD, 
which he attributed to the Veteran's service in Vietnam.  

Additionally, the Veteran submitted evidence that the 1097th 
Medium Boat Company was engaged in an artillery direct 
support mission during the quarter ending October 31, 1967.  
The Veteran also submitted a statement in which he stated 
that he saw a friend killed; witnessed the imprisonment and 
sexual abuse of Vietnamese women; had a bunk mate that 
committed suicide by blowing himself with a hand grenade, and 
the Veteran had to hold his legs while transporting him to 
the medics; and worked on a hospital boat that transported 
wounded soldiers and dead bodies.  He did not provide the 
name of the friend and will be offered the opportunity to do 
so below.

The evidence indicating that the Veteran has now been 
diagnosed with PTSD is new, since it was neither considered, 
nor cumulative of evidence that was considered, in connection 
with the August 1998 rating decision.  It is material because 
it raises a reasonable possibility of substantiating the 
Veteran's claim of service connection for PTSD.  Therefore, 
the Veteran's claim is considered reopened. 


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed.


REMAND

While the Veteran submitted new and material evidence 
indicating that he has now been diagnosed with PTSD, 
additional development is needed in order to determine 
whether any of the Veteran's claimed stressors can be 
verified.  In this regard, the Board observes that while the 
Veteran submitted letters showing that he received treatment 
from VA for his PTSD, the Veteran's VA treatment records were 
not associated with the claims file and there is no 
documentation indicating that any attempt was made to obtain 
them.  The Veteran's VA treatment records could contain 
information about his claimed stressors.  See, e.g. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA treatment records 
are in constructive possession of the Secretary, and must be 
considered if the material could be determinative of the 
claim).  

Additionally, while the majority of the stressors identified 
by the Veteran lacked sufficient particulars to be capable of 
verification, the Veteran claimed that he was assigned to 
work on a "hospital boat" transporting wounded soldiers and 
dead bodies.  The Board notes that the only personnel records 
in the Veteran's claims file consist of his record of service 
and a list of his assignments.  It is possible that 
additional personnel records exist that could verify whether 
the Veteran did, in fact, work on a boat that transported 
wounded and dead soldiers.  Furthermore, in light of the 
other needed development referenced above, the Veteran should 
be given an additional opportunity to provide sufficient 
details about his claimed stressors to enable verification 
thereof.  As noted above, he has reported that a friend of 
his was killed, he did not provide a name to be checked, and 
will be offered an opportunity to do so.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment for PTSD.  (Authorization 
to obtain records from the Riverside 
Clinic should be specifically requested.)  
Based on the response, the RO/AMC should 
undertake all necessary action to obtain 
copies of all clinical records from any 
identified treatment source.  The Veteran 
should also be informed that he can 
submit evidence to support his claim.  VA 
treatment records should be obtained.  If 
records are not located, the claims 
folder should document the efforts made 
to obtain the records.

2.  The RO/AMC should contact the Veteran 
and provide him with a new PTSD 
questionnaire.  The Veteran should be 
requested to complete the questionnaire 
and to provide more specific information 
about his alleged stressors, including 
the approximate dates and times of the 
claimed events, and the names of any 
persons who were involved in those 
events.  Specifically, he should be asked 
to provide the name of the friend of his 
that died in Vietnam.  The Veteran should 
be also asked to provide the name of the 
"hospital boat" upon which he claims to 
have served.  The RO/AMC should attempt 
to obtain the Veteran's complete 
personnel file.  If additional personnel 
documents are not available, this should 
be noted in the claims file.

3  The RO/AMC should review the claims 
file, including any new documentation 
that is received, and should make a list 
of all of the in-service stressors 
described therein.  If there is 
sufficient specificity this list should 
be provided to the Army and Joint 
Services Records Research Center (JSRRC), 
which should be requested to research 
these stressors and to provide records of 
the 1097th Transportation Company from 
March 1967 to December 1967.  Upon 
receipt of a response from the JSRRC, the 
RO/AMC should determine whether the 
received materials corroborate any 
claimed in-service stressor.  The RO/AMC 
should prepare a report detailing the 
occurrence of any specific in-service 
stressor(s) deemed established by the 
record; if no stressor(s) is/are 
verified, the RO/AMC should so state.  
This report should be added to the claims 
file.  

4.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If additional 
examination is needed, such examination 
should be undertaken.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and given an 
opportunity to respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


